 



Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made as of May
4, 2020 by and between Roth CH Acquisition I Co. (the “Company”) and Continental
Stock Transfer & Trust Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-236852
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof (“Effective Date”) by
the U.S. Securities and Exchange Commission (capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC
(collectively, the “Representatives”) are jointly acting as the representatives
of the underwriters (collectively, the “Underwriters”) in the IPO pursuant to an
underwriting agreement between the Company and the Underwriters (“Underwriting
Agreement”); and

 

WHEREAS, simultaneously with the IPO, initial stockholders of the Company will
be purchasing up to 285,000 private units (“Private Placement Units”) from the
Company for an aggregate purchase price of up to $2,850,000; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, as the same may be
amended from time to time (the “Charter”), $75,000,000 of the gross proceeds of
the IPO and sale of the Private Placement Units ($86,250,000 if the
underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s shares of common stock, par value
$0.0001 per share (“Common Stock”), issued in the IPO as hereinafter provided
(the amount to be delivered to the Trustee will be referred to herein as the
“Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $2,625,000, or $3,018,750 if the underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriters upon the
consummation of an initial business combination (as described in the
Registration Statement, a “Business Combination”) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)                Hold the Property in trust for the Beneficiaries in
accordance with the terms of this Agreement in a segregated trust account
(“Trust Account”) established by the Trustee in the United States at JPMorgan
Chase Bank, N.A., (or at another U.S chartered commercial bank with consolidated
assets of $100 billion or more) maintained by Trustee, and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 

(b)                Manage, supervise and administer the Trust Account subject to
the terms and conditions set forth herein;

 

(c)                In a timely manner, upon the instruction of the Company,
invest and reinvest the Property (i) in United States government treasury bills,
notes or bonds having a maturity of 185 days or less and/or (ii) in money market
funds meeting certain conditions under Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, and that invest solely in U.S.
treasuries, as determined by the Company; it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder and that Trustee may earn bank credits or other
consideration;

 



 

 

 

(d)                Collect and receive, when due, all principal and income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e)                 Notify the Company and the Underwriters of all
communications received by it with respect to any Property requiring action by
the Company;

 

(f)                 Supply any necessary information or documents as may be
requested by the Company in connection with the Company’s preparation of its tax
returns;

 

(g)                Participate in any plan or proceeding for protecting or
enforcing any right or interest arising from the Property if, as and when
instructed by the Company to do so;

 

(h)                Render to the Company monthly written statements of the
activities of and amounts in the Trust Account reflecting all receipts and
disbursements of the Trust Account; and

 

(i)                 Commence liquidation of the Trust Account only after and
promptly after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
President, Chief Executive Officer or Chairman of the Board and Secretary or
Assistant Secretary and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, acknowledged and
agreed to by the Representatives, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account only as directed in the
Termination Letter and the other documents referred to therein; provided,
however, that in the event that a Termination Letter has not been received by
the Trustee within the period of time provided in the Company’s Amended and
Restated Certificate of Incorporation, as the same may be amended from time to
time (“Last Date”), the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B hereto and
distributed to the Public Shareholders as of the Last Date.

 

(j)                  Intentionally Omitted

 

(k)                Upon receipt of a letter (an “Amendment Notification Letter”)
in the form of Exhibit D, signed on behalf of the Company by its Chief Executive
Officer and Chief Financial Officer and, distribute to Public Stockholders who
exercised their conversion rights in connection with an amendment to Article
Sixth of the Company’s amended and restated certificate of incorporation (an
“Amendment”) an amount equal to the pro rata share of the Property relating to
the Common Stock for which such Public Stockholders have exercised
conversion/redemption rights in connection with such Amendment.

 

2.             Limited Distributions of Income from Trust Account.

 

(a)                Upon written request from the Company, which may be given
from time to time in a form substantially similar to that attached hereto as
Exhibit C, the Trustee shall distribute to the Company the amount of interest
income earned on the Trust Account requested by the Company to cover any income
or other tax obligation owed by the Company.

 

(b)                The limited distributions referred to in Section 2(a) above
shall be made only from income collected on the Property. Except as provided in
Section 2(a), no other distributions from the Trust Account shall be permitted
except in accordance with Section 1(i) and 1(k) hereof.

 



(c)                 The Company shall provide the Representatives with a copy of
any Termination Letters and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after such issuance.

 



 

 

 

3.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 

(a)                 Give all instructions to the Trustee hereunder in writing,
signed by the Company’s Chairman of the Board, Chief Executive Officer or Chief
Financial Officer. In addition, except with respect to its duties under
paragraphs 1(i), 2(a) and 2(b) above, the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing.

 

(b)                Subject to the provisions of Sections 5 and 7(g) of this
Agreement, hold the Trustee harmless and indemnify the Trustee from and against,
any and all expenses, including reasonable counsel fees and disbursements, or
loss suffered by the Trustee in connection with any claim, potential claim,
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any income earned from investment of the Property, except for
expenses and losses resulting from the Trustee’s gross negligence or willful
misconduct. Promptly after the receipt by the Trustee of notice of demand or
claim or the commencement of any action, suit or proceeding, pursuant to which
the Trustee intends to seek indemnification under this paragraph, it shall
notify the Company in writing of such claim (hereinafter referred to as the
“Indemnified Claim”); provided, however, that the Trustee’s failure to provide
such notice shall not relieve the Company of its liability hereunder, except to
the extent that it is materially prejudiced by such failure. The Trustee shall
have the right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably withheld.
The Trustee may not agree to settle any Indemnified Claim without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. The Company may participate in such action with its own counsel.

 

(c)                Pay the Trustee an initial acceptance fee, an annual fee and
a transaction processing fee for each disbursement made pursuant to Sections
2(a) and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Sections 1(i) solely in connection with the
consummation of the Company’s initial acquisition, share exchange, share
reconstruction and amalgamation, purchase of all or substantially all of the
assets of, or any other similar business combination with one or more businesses
or entities (a “Business Combination”), or pursuant to Section 2 (b). The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date.

 

(d)                In connection with any vote of the Company’s shareholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating shareholder votes verifying the vote of the Company’s
shareholders regarding such Business Combination.

 

(e)                In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

4.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)                Take any action with respect to the Property, other than as
directed in paragraphs 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;

 

(b)                Institute any proceeding for the collection of any principal
and income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 



 

 

 

(c)                Change the investment of any Property, other than in
compliance with paragraph 1(c);

 

(d)                Refund any depreciation in principal of any Property;

 

(e)                Assume that the authority of any person designated by the
Company to give instructions hereunder shall not be continuing unless provided
otherwise in such designation, or unless the Company shall have delivered a
written revocation of such authority to the Trustee;

 

(f)                 The other parties hereto or to anyone else for any action
taken or omitted by it, or any action suffered by it to be taken or omitted, in
good faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)                Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)                File local, state and/or federal tax returns or information
returns with any taxing authority on behalf of the Trust Account and payee
statements with the Company documenting the taxes, if any, payable by the
Company or the Trust Account, relating to the income earned on the Property;

 

(i)                  Pay any taxes on behalf of the Trust Account (it being
expressly understood that the Property shall not be used to pay any such taxes
and that such taxes, if any, shall be paid by the Company from funds not held in
the Trust Account or released to it under Section 2(a) hereof);

 

(j)                  Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this agreement
and that which is expressly set forth herein; and

 

(k)                Verify calculations, qualify or otherwise approve Company
requests for distributions pursuant to Section 1(i), 1(k), 2(a) or 2(b) above.

 

5.            Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.            Termination. This Agreement shall terminate as follows:

 

(a)                If the Trustee gives written notice to the Company that it
desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee during which time the Trustee shall act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that, in the event that the Company does not locate a successor trustee
within ninety days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or 

 



 

 

 

(b)                At such time that the Trustee has completed the liquidation
of the Trust Account in accordance with the provisions of paragraph 1(i) hereof,
and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Paragraph 3(b).

 

7.             Miscellaneous.

 

(a)                 The Company and the Trustee each acknowledge that the
Trustee will follow the security procedures set forth below with respect to
funds transferred from the Trust Account. The Company and the Trustee will each
restrict access to confidential information relating to such security procedures
to authorized persons. Each party must notify the other party immediately if it
has reason to believe unauthorized persons may have obtained access to such
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers and all other identifying
information relating to a beneficiary, beneficiary’s bank or intermediary bank.
The Trustee shall not be liable for any loss, liability or expense resulting
from any error in the information or transmission of the wire.

 

(b)                This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.

 

(c)                 This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof.
Except for Sections 1(i), 1(k), 7(c) and 7(h) (which may only be amended with
the approval of the holders of at least 50% of the shares of common stock sold
in the IPO, provided that all Public Shareholders must be given the right to
receive a pro-rata portion of the trust account (no less than $10.00 per share
plus the amount per share deposited in the Trust Account pursuant to any
Extension Letter) in connection with any such amendment), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of the
Representatives. As to any claim, cross-claim or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury. The
Trustee may require from Company counsel an opinion as to the propriety of any
proposed amendment.

 

(d)                The parties hereto consent to the jurisdiction and venue of
any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder.

 

(e)                 Any notice, consent or request to be given in connection
with any of the terms or provisions of this Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez 

Email: fwolf@continentalstock.com 

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660
Attn: Byron Roth

 



 

 

 

in either case with a copy (which copy shall not constitute notice) to:

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660
Attn: Byron Roth

 

and:

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402
Attn: John Lipman

 

and:

 

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attn: Giovanni Caruso
Fax No.: (212) 407-4990

 

and:

 

Graubard Miller
405 Lexington Avenue

New York, NY 10174
Attn: David Alan Miller and Jeffrey Gallant
Fax No.: (212) 818-8881

 

(f)                 This Agreement may not be assigned by the Trustee without
the prior consent of the Company.

 

(g)                Each of the Trustee and the Company hereby represents that it
has the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(h)                This Agreement is the joint product of the Company and the
Trustee and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.

 

(i)                 This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a signed counterpart of this Agreement by facsimile or electronic transmission
shall constitute valid and sufficient delivery thereof.

 

(j)                 Each of the Company and the Trustee hereby acknowledge that
the Underwriters are a third party beneficiary of this Agreement and that each
Public Shareholder is a third party beneficiary of Sections 1(i), 1(k) and 7(c).

 

(k)                Except as specified herein, no party to this Agreement may
assign its rights or delegate its obligations hereunder to any other person or
entity.

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee       By:  /s/ Francis
Wolf     Name: Francis Wolf     Title:   Vice President       ROTH CH
ACQUISITION I CO.       By:  /s/ Byron Roth     Name: Byron Roth     Title:
  Chief Executive Officer    

 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $3,500  Annual fee  First year, for the initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check  $10,000  Transaction processing fee
for disbursements to Company under Section 2  Billed to Company following
disbursement made to Company under Section 2  $250  Paying Agent services as
required pursuant to section 1(i) and 1(k)  Billed to Company upon delivery of
service pursuant to section 1(i) and 1(k)   Prevailing rates 

 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Roth CH Acquisition I Co. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of [*], 2020 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement with [___________]
(“Target Business”) to consummate a business combination with Target Business
(“Business Combination”) on or about [insert date]. The Company shall notify you
at least 72 hours in advance of the actual date of the consummation of the
Business Combination (“Consummation Date”). Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments and to transfer the proceeds to the
above-referenced account at JPMorgan Chase Bank, N.A to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust operating account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you a certificateby the Chief Executive
Office, which verifies the vote of the Company’s shareholders in connection with
the Business Combination if a vote is held and (b) joint written instructions
from the Company and Chardan Capital Markets, LLC with respect to the transfer
of the funds held in the Trust Account, which must provide for the disbursement
of no less than $10.00 per share plus the amount per share deposited in the
Trust Account per Extension Letter to redeeming Public Shareholders
(“Instruction Letter”). You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel’s
letter and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company of the same and the Company shall direct you as to whether such
funds should remain in the Trust Account and distributed after the Consummation
Date to the Company. Upon the distribution of all the funds in the Trust Account
pursuant to the terms hereof, the Trust Agreement shall be terminated.

  

A-1

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       ROTH CH ACQUISITION I CO.       By:       Name:    
Title:         By:       Name:     Title: Secretary/Assistant Secretary

 

Acknowledged and Agreed:       Roth Capital Partners, LLC      

By:    

Name:      Title:  

 

Craig-Hallum Capital Group LLC      

By:    

Name:   Title:  



  

A-2

 

 

EXHIBIT B

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Roth CH Acquisition I Co. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of [*], 2020 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Memorandum and Articles of Association, as described in the
Company’s prospectus relating to its IPO. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments and to transfer the total proceeds
to the Trust Operating Account at JPMorgan Chase Bank N.A. to await distribution
to the Public Shareholders. The Company has selected [         , 20 ] as the
effective date for the purpose of determining when the Public Shareholders will
be entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the Trust Checking Account. You agree to be the
Paying Agent of record and in your separate capacity as Paying Agent, to
distribute said funds directly to the Public Shareholders in accordance with the
terms of the Trust Agreement and the Amended and Restated Memorandum and
Articles of Association of the Company. Upon the distribution of all the funds
in the Trust Account, your obligations under the Trust Agreement shall be
terminated.

 



  Very truly yours,       ROTH CH ACQUISITION I CO.

 

  By:  



  Name:   Title:

 

  By:  

  Name:   Title: Secretary/Assistant Secretary

 

cc: Roth Capital Partners, LLC   Craig-Hallum Capital Group LLC



 

B-1

 

 

EXHIBIT C

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account – Tax Payment Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Roth CH Acquisition I Co. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of [*], 2020 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company [$       ] of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to pay for its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  ROTH CH ACQUISITION I CO.       By:          Name:     Title:      

cc: Roth Capital Partners, LLC   Craig-Hallum Capital Group LLC



 

C-1

 

 

EXHIBIT D

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account - Extension Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Reference is made to that certain Investment Management Trust Agreement between
Roth CH Acquisition I Co. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of [*], 2020 (“Trust Agreement”). Capitalized words used
herein and not otherwise defined shall have the meanings ascribed to them in the
Trust Agreement.

 

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $             of the proceeds of the Trust
to the account at JPMorgan Chase Bank, N.A. for distribution to the stockholders
that have requested conversion of their shares in connection with such
Amendment. The remaining funds shall be reinvested by you as previously
instructed.

 

  ROTH CH ACQUISITION I CO.       By:       Name:     Title:

 

cc: Roth Capital Partners, LLC   Craig-Hallum Capital Group LLC

 



D-1